I   .


              OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                     AUSTIN




        Eoonorable Geo. H, Sheppard             $   e
        comptroller  of Fublio accounts
        Austin, Texas

        war   m.   Sheppard:




                  Your requeskfor                       opinion   conoerni.ng
        the above sub jeot-matter is




                                                 Control.  The
                                                o approve the ao-
                                                urchase contract

                                             ues t by your o&ion
                                           ssed your opinion upon

                                   contention between the prison
                                   rd of Control. with reference

                             uired to approve thi’s account since
              the contract    was based primarily on the issue of
              installation    antI not on the purchas.e of the arti-
              ale,
                    WThe Prison System contends that sinoe the
              contract calls for the installation   of the
              maohinery that the Board of Control would not
                        .*
Hon. Gee. H. Sheppard,       page 2.




       be reqtired to ay,prove the estimates or vouch-
       ers before this department would be authorize&
       to issue warrants in payment thereof..*
              Your request   npbn which Opinion No. O-2595 ozas
written     stated:
              *The Stat8 I?oard of Control   has refused
       to approve this aooount for the reason that
       IlO purchase contraot was let by them.n
                                   .
We   did, therefore,    confine   our snswer to the specifio   ques-
tion   as presented.
            & examfnstion of the si&ed       ccntract betzveen
Cameron Can Gachlnery
              .           Company
                              _ .  and the
                                         _ Texas   prison ._System_
shozs that the purchase of the machznery contemplated and
required the installation      of the same. If the contraot had
been for installation     alone, it might not come within the
exqlusivo province of thr Board of Control under Article
634 of the statutes,     but the contraot as a whole is one for
the purchase of machinery, such maohinery to bc duly in-
stalled,    Since the contract embraces a purchase within the
meaning of Article    634, Revised Civil Statutes,      it was one
which could not be let without tho approval of the Board of
Control, the installation      of such machinery being sn inci-
dent to the contract of purchase, but of course an integral
part of the one and only oontraot entered into.           Ihis form
of oontroct    for purchase obviously   is the one favored by
the Iexas prison System, for it was executed by the Cystem.
            From what vte have said, it follows       that the con-
tlYlOt Of FUXhEGU,   although it carried with       it an e.grecment
for installation   of the maohinery purchased,        should have
been made by the Board of Control instead of          by the Texas
Prison System.
             Since the purchase including   the installment   of
the machinery as we have held, was exclusively       the provinoe
of the Board of Control and since said purchase presumably
is one that should have been made upon competitive        bids Fn
aooordanoe with the statutes      (Article 634, et seq.),   the
hoard of Control would have no power to impart validity         to
the seller’s     claim by an approval of tho audit at this time.
              ..
Eon*. Gee* H. Sheppard,   page 3,



por a full discussion  of this question see our Opi’$on
-ho. O-2612, a copy of which aoconpanies this reply..
           The clain   should   not be passed f?r   payment.
                                       Yours very truly




                                                    mu"
                                                     We   sp k er
                                                      Assistant